Exhibit 10(i)

LOGO [g68622ex10i_a.jpg]

February 25, 2009

Mr. Ajita G. Rajendra

President

A. O. Smith Water Products Company,

a division of A. O. Smith Corporation

500 Tennessee Waltz Pkwy

Ashland City, TN 37015-1299

 

Re: Amendment to Offer Letter

Dear Ajita:

This letter confirms our agreement to amend your offer letter dated
September 20, 2004 (“Offer Letter”) with respect to your pension supplement. To
resolve an open issue dating back to your date of hire related to pension
forfeited at your former company, the following replaces item 4, Pension
Supplement, in your Offer Letter:

 

  4. Pension Supplement. With completion of 10 years of service with A. O.
Smith, you will be eligible for an $85,000/year supplement paid as a straight
life annuity commencing with your retirement from A. O. Smith.

If you have any questions about this, please feel free to contact me.

 

Best Regards,

/s/ Mark A. Petrarca

Mark A. Petrarca Senior Vice President Human Resources and Public Affairs

LOGO [g68622ex10i_c.jpg]

 